Citation Nr: 1106563	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-06 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include 
as secondary to service-connected gastroesophageal reflex disease 
(GERD) and asthma.

2.  Entitlement to service connection for hypertension, to 
include as secondary to sleep apnea or service-connected GERD and 
asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1988 to August 1995.  She had service in Southwest Asia 
from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Records show jurisdiction over the adjudication of 
the issues on appeal was transferred from the Los Angeles, 
California, VARO because of the Veteran's status as a VA 
employee.   In September 2010, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court"), in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.  The Veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate her claims by correspondence dated in 
July 2006.  

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  A medical examination or medical opinion is deemed to 
be necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes that 
the veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court 
has held the types of evidence that "indicate" that a current 
disability "may be associated" with military service include 
credible evidence of continuity and symptomatology such as pain 
or other symptoms capable of lay observation.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  VA regulations provide that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2010).  VA will not concede, however, that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

The Court has also held that medical articles or treatises can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).

In this case, the Veteran contends that she has sleep apnea as a 
result of her service-connected GERD and asthma and that she 
developed hypertension as a result of sleep apnea, GERD, and 
asthma.  In correspondence dated in January 2008 she reported, in 
essence, that she did not know if she had sleep apnea during 
active service.  She stated that she had always thought that she 
could not sleep well because of breathing problems and acid 
reflux.  In support of her claims the Veteran submitted copies of 
medical articles addressing a relationship between asthma and 
sleep apnea, between GERD and sleep apnea, and between sleep 
apnea and high blood pressure.  

A review of the available evidence reveals that service 
connection is established including for asthma and irritable 
bowel syndrome and GERD.  Service treatment records show that in 
her report of medical history associated with a separation 
examination June 1995 the Veteran noted she had frequent trouble 
sleeping.  It was noted that she stated she had experienced 
frequent trouble sleeping since serving in Saudi Arabia.  VA 
treatment records include diagnoses of sleep apnea and 
hypertension without opinion as to etiology.  As the Veteran has 
submitted plausible evidence of a possible medical nexus between 
her service-connected asthma and GERD and sleep apnea and 
hypertension, the Board finds a medical examination is required 
for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issues on appeal.  After the Veteran 
has signed any appropriate releases all 
identified pertinent records should be 
obtained and associated with the claims 
folder.  Attempts to procure records 
should be documented in the file.  If 
records cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran and her representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for 
appropriate VA examinations for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that she has sleep apnea and 
hypertension that were incurred in or 
aggravated by service or are related to or 
aggravated by a service-connected 
disability.  In regard to service 
connection for hypertension, as due to a 
service connected disability, consideration 
must also be given to whether sleep apnea 
is found to be service connected.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


